Citation Nr: 1036300	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in 
Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen the 
Veteran's previously denied service connection claim for 
hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1966 to February 1988.                

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.             

The issues of service connection for a heart disorder and 
Parkinson's disease were raised by the representative's 
September 2010 statement regarding presumptive service 
connection under revised regulations.  See 38 C.F.R. §§ 
3.307, 3.309 (2010).  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
As the Board does not have jurisdiction over them, they 
are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed October 1988 rating decision, the RO denied 
the Veteran's original service connection claim for hypertension.  

2.  In July 2004, the Veteran filed a claim to reopen his service 
connection claim for hypertension.  

3.  In the April 2005 rating decision currently on appeal, the RO 
denied the Veteran's claim to reopen his service connection claim 
for hypertension.  

4.  VA has not received new and material evidence that warrants a 
reopening of the Veteran's service connection claim for 
hypertension.


CONCLUSIONS OF LAW

1.  An October 1988 rating decision that denied the Veteran's 
service connection claim for hypertension is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2009).

2.  New and material evidence has not been received to reopen the 
Veteran's claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

II. The Claim to Reopen the Claim for Service Connection for 
Hypertension

The Veteran claims that he has a current hypertension disorder 
which either relates to service, or to diabetes mellitus, type II 
(diabetes) which the RO service connected in a September 2002 
rating decision.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).

The RO originally denied the Veteran's service connection claim 
for hypertension in an October 1988 rating decision.  The Veteran 
did not appeal that decision.  Thus, the RO's decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2009). 

In July 2004, the Veteran filed a claim to reopen his service 
connection claim for hypertension.  The RO denied that claim in 
the April 2005 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and material 
evidence has been submitted to reopen that claim.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required to 
address on appeal regardless of the RO's determination.  Barnett 
v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service 
connection claim therefore, the Board must first decide whether 
VA has obtained new and material evidence since the final rating 
decision in October 1988 that denied the Veteran's service 
connection claim for hypertension.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant.  Id.

Again, the RO denied the Veteran's service connection claim for 
hypertension in October 1988.  To determine whether new and 
material evidence has been submitted since then, the Board must 
compare the evidence of record at the time of that rating 
decision with the evidence of record received since that 
decision.

	Evidence of Record Considered in the October 1988 Rating 
Decision

The relevant evidence of record in October 1988 consisted of the 
Veteran's December 1987 retirement report of medical history 
which notes pain or pressure in the Veteran's chest; the December 
1987 retirement report of medical examination which notes the 
Veteran's heart as abnormal, indicating a systolic murmur, 
possible left carotid bruit, and a blood pressure reading of 
120/60, but which did not specifically reflect a diagnosis of 
hypertension; service treatment records showing high blood 
pressure readings in January of 1998, for which the Veteran was 
prescribed medication; February 1988 service treatment records 
which reflect a diagnosis of mild hypertension; and a September 
1988 VA compensation examination report which did not reflect a 
diagnosis of hypertension.  In sum, the evidence in October 1988 
indicated that the Veteran did not have a current hypertension 
disorder.  The RO therefore denied the Veteran's claim.  38 
C.F.R. § 3.303.  Again, that October 1988 decision became final.  
It is therefore not subject to revision upon the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the October 1988 Final Rating 
Decision

The evidence that must be considered in determining whether there 
is a basis for reopening the Veteran's claim is relevant evidence 
that has been added to the record since the final October 1988 
rating decision. Since that decision, the relevant evidence that 
VA has received consists of VA treatment records dated from 1996 
to 2004, which are negative for hypertension; VA treatment 
records dated in 2005 and 2006 which refer to a diagnosis of 
hypertension; a January 2005 VA compensation examination report 
which does not note a diagnosis of hypertension; and private 
treatment records and reports dated between 1994 and 2002, which 
are negative for hypertension.  

This evidence is certainly new evidence in the claims file.  It 
has been included in the claims file since the October 1988 final 
rating decision.  Although the amplified record does contain 
references to hypertension, those notations are isolated and are 
not accompanied by diagnoses of hypertension.  In fact, the 
veteran's representative reported the veteran to have low blood 
pressure.  Moreover, for the sake of argument, even if the 
veteran does have some high blood pressure readings currently, 
there remains no diagnosis of the disorder linking the condition 
to service or a service connected disability.  
      (Continued on next 
page.)







ORDER

New and material evidence not having been submitted, the claim 
for service connection for hypertension remains denied.


.  


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


